Case: 12-50512       Document: 00512169572         Page: 1     Date Filed: 03/08/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 8, 2013
                                     No. 12-50512
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BOBBY BENTON LADD,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:06-CR-107-1


Before JOLLY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Bobby Benton Ladd, federal prisoner # 56834-180, moves this court for
leave to proceed in forma pauperis (IFP) on appeal from the district court’s
denial of his post-judgment motions for recusal and for clarification of the record
in a proceeding under 18 U.S.C. § 3582(c)(2). By moving to proceed IFP, he is
challenging the district court’s certification that the appeal is not taken in good
faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED. R. APP.
P. 24(a)(5).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50512     Document: 00512169572      Page: 2    Date Filed: 03/08/2013

                                  No. 12-50512

      Ladd argues that the district court did not follow the proper procedure in
analyzing his § 3582 motion, but his brief does not address the merits of the
motion for clarification or the motion for recusal. He fails to address the district
court’s certification that his appeal was not taken in good faith, or the district
court’s reasons for its certification decision.    See Baugh, 117 F.3d at 202.
Accordingly, his challenge to the certification decision is deemed abandoned. See
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Ladd has not shown that his appeal involves “legal points arguable on
their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983) (internal quotation marks and citation omitted). The motion for
leave to proceed IFP on appeal is denied, and the appeal is dismissed as
frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
      IFP DENIED; APPEAL DISMISSED.




                                         2